MATTHEWS, J.
Epitomized Opinion
This is an action to recover compensation for the. death of one William Dice. Dice was employed by Schreiber & Sons, a corporation engaged in structural iron and steel business with its principal place of business in the city of Cincinnati. Dice, a resident of Cincinnati, was sent to West Virginia. to do some work there for the defendant com-. pany, which was a contributor to the Workman’s Compensation Fund of both the state of Ohio and West Virginia. Dice was killed while working in West Virginia. His wife made application for compensation in West Virginia and an award was made. She then made application to the Industrial Commission of Ohio. As the Commission refused to pay the sum due her, she appealed to the Common Pleas Court of Hamilton county. In holding that she was entitled to compensation, the court held:
1. A dependent of a resident of Ohio employed in Ohio by an employer whose business is located in Ohio, and who is a contributor to the Workman’s Compensation Fund in this state, is entitled to compensation out of the Ohio fund when such employe was sent into another state to do some work for the defendant, and was killed while there, even though the dependent files a claim for compensation in some other state.